EXHIBIT B
                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



THE PHILLIES, a Pennsylvania limited       CASE NO. 1:19-cv-07239-VM
partnership,
                                           JURY TRIAL DEMANDED
             Plaintiff,
      v.

HARRISON/ERICKSON, INCORPORATED,
a New York corporation, HARRISON
ERICKSON, a partnership, and WAYDE
HARRISON and BONNIE ERICKSON,

             Defendants.




 DEFENDANTS’ SUPPLEMENTAL RULE 26(a)(2)(C) EXPERT DISCLOSURE WITH
                  RESPECT TO BONNIE ERICKSON
       Pursuant to Federal Rule of Civil Procedure 26(a)(2)(C), Defendants and Counterclaim

Plaintiffs Harrison/Erickson, Incorporated, Harrison Erickson, Wayde Harrison, and Bonnie

Erickson (collectively, and individually, “Defendants”) by and through their attorneys,

respectfully provide the following disclosure concerning expert testimony.

       I.      WITNESS QUALIFICATIONS AND STATUS AS PARTY EXPERT
       Bonnie Erickson, who is a party in this case and who is not specially employed to provide

expert testimony in the case or one whose duties as a party’s employee regularly involves giving

expert testimony, is hereby disclosed as an expert witness in the case. She has had a long career

as a designer of puppets, costumes, toys, artwork, and graphics, and is widely known for her

work with Jim Henson and The Muppets, as well as with Children’s Television Workshop. She

has also authored and created numerous works of art concerning the Phillie Phanatic and other

sports mascots. See HE 005968; https://en.wikipedia.org/wiki/Bonnie_Erickson. Prior mascots,

designs, and characters on which Ms. Erickson has worked are listed in the referenced

biography. She will rely upon her knowledge, skill, experience, training, and education, as well

as documents produced in discovery in this case, to proffer opinions. See attached exhibits.

       II.     SUBJECT MATTER

       Ms. Erickson will rely upon facts and data in the case that she has created, been made

aware of, or personally observed. She will rely upon the artwork, materials, images, mascots,

audiovisual works, and merchandise produced and exchanged by the parties in discovery in this

case, as well as deposition testimony, exhibits, and expert testimony in the case. She will rely

upon her experience and other attributes as well, including her experience with drawing

characters and other works, with using Adobe Illustrator, with building mascots and other works




                                                 2
and characters, and with merchandising. The Defendants reserve the right to supplement this

response based on any further discovery produced or exchanged by the respective parties.

       III.    SUMMARY OF FACTS AND OPINIONS

       1.      The original Phanatic mascot/costume/sculpture and artwork portraying the

Phanatic dating prior to October 31, 1984 listed on the attached Exhibit A and incorporated in

this disclosure involved, in Ms. Erickson’s opinion, significant creative work product by Ms.

Erickson and Wayde Harrison, but not by The Phillies. Specifically, designing and constructing

the mascot/costume/sculpture involved significant creative work by Ms. Erickson and Wayde

Harrison. It involved conceiving of and fixing in tangible form(s) a character of a visual and

physical nature that expressed personality, graphic appeal, artistic distinction, and humor.

Although the Phanatic designed and built by Harrison and Erickson was designed and built to be

worn by a person, the mascot/costume/sculpture that became the Phanatic, in Ms. Erickson’s

expert opinion, reflect significant artistic choices. Moreover, artwork depicting, or referring to

the Phanatic created prior to the October 31, 1984 assignment (“1984 Assignment”) as identified

in Exhibit A also, in Ms. Erickson’s expert opinion, reflects significant artistic choices (“Pre-

Assignment Artwork”). This Pre-Assignment artwork has been exchanged in prior discovery in

this case, and/or has been marked as a deposition exhibit in this case. Attached hereto as Exhibit

B and incorporated in this disclosure is a list of documents relied on by Bonnie Erickson in

connection with her foregoing opinion.

       2.      Throughout the years subsequent to the 1984 Assignment, Ms. Erickson provided

additional Phanatic-related artwork and/or materials, including at the request of The Phillies or

with their permission and consent (“Post-Assignment Artwork”). The Post-Assignment Artwork

identified as numbers 1, 2, 75, 77, 79, 82, 84, 86, 87, 88 on Appendix A to Plaintiff’s

                                                  3
Supplemental Response to Defendants’ Interrogatory Nos. 5 and 6 and depicted in the documents

marked HE000034, HE000584, PHAN0010690, PHAN0043256, conform to the creative choices

previously made by Harrison/Erickson to create the Pre-Assignment Artwork. In addition,

subsequent to the 1984 Assignment, Harrison/Erickson repaired and provided new copies of the

Phanatic mascot/costume/sculpture. Harrison/Erickson was not asked by The Phillies to alter or

modify the design of the Phanatic mascot/costume/sculpture that existed prior to the 1984

Assignment in any type of creative way. Ms. Erickson will opine that the Phanatic

mascot/costume/sculpture which was the subject of the 1984 Assignment has not been creatively

altered or modified. Ms. Erickson will also opine that the Post-Assignment Artwork identified in

this paragraph did not change the creative content of the Phanatic or reinterpret the Phanatic in

any new or meaningful way. The Post-Assignment Artwork identified in this paragraph involved

changes of format or color, functional or utilitarian work, or other insignificant alterations as

compared to Pre-Assignment Artwork, which were less than minimal from a creative standpoint.

In her expert opinion, her use of digital software products to convert the format of Pre-Existing

Artwork and/or to make minor alterations to Pre-Existing Artwork did not require more than

trivial new creativity. While, in her opinion, her work on the Post-Assignment Artwork

identified in this paragraph involved technical skill and significant investments of time, changes

made for the purpose of updating Pre-Assignment Artwork reflected the same creative choices

previously made for the Pre-Assignment Artwork and did not involve new creative choices of

more than a trivial nature.

       3.      The Phanatic costume that the parties have been referencing as “P2” and artwork

portraying P2 is/are, from an artistic point of view, extremely similar – in Ms. Erickson’s expert

opinion – to the original Phanatic and artwork, so much so, that the two would be perceived as

                                                  4
nearly identical. Depictions of this P2 costume and P2 artwork identified as part of this report in

Exhibit C are, in Ms. Erickson’s expert opinion, attempts to reproduce artwork and/or materials

previously created by Harrison/ Erickson. The alterations to the original Phanatic with respect to

the P2 costume and P2 artwork are, in Ms. Erickson’s expert opinion, of less than minimal

artistic significance. The eyes, eyelashes and eyebrows, hat, jersey, snout, shoes, posterior, tail,

leggings, feathering, arms, and hands, in her opinion, replicate and/or mimic the features of other

mascots in the marketplace created by Harrison/Erickson, namely Slyly, Duncan, Sport, Stuff,

and the Phanatic itself (in its original form and as depicted over time), as well as the features of

mascots developed by others, namely, Schooner, Cattrick, Loco, Screamer, Reggy the Purple

Party Dude, Guilford, Melvin, and the Oregon Duck (and other mascots that share such features),

The Phillies’ claimed alterations to the Phanatic’s eyes, eyelashes and eyebrows, hat, jersey,

snout, shoes, posterior, tail, leggings, feathering, arms, and hands reflect, in Ms. Erickson’s

expert opinion, trivial changes from an artistic standpoint that do not distinguish P2, creatively,

from the Phanatic. Attached hereto as Exhibit D and made a part of this disclosure is a

comparison of P1 and P2 created by Ms. Erickson.

           4.   Also, the faux fur used for P2 is the same fabric from a dye lot Harrison/Erickson

provided to the Phillies. PHAN0043240. The hands on the Phanatic had been changed to fleece

palms instead of faux fur fabric prior to 1984. The orange fleece inside the snout and green

feathers on the end of the P2 snout are the same as the Phanatic. PHAN0043074. Artwork prior

to 1984 also shows the hat on both the left and right sides. PHAN0043246. The original logo for

Phanatic products has the hat on the right, as reflected below:




                                                  5
Ms. Erickson will opine that these attributes of P2 do not reflect more than a trivial variation

from the original Phanatic that existed prior to the 1984 Assignment.



DATED: New York, New York                            Mitchell Silberberg & Knupp LLP
       June 8, 2020


                                                     By: /s/ Paul D. Montclare
                                                         Paul D. Montclare (pdm@msk.com)
                                                         Leo M. Lichtman (lml@msk.com)
                                                         Elaine Nguyen (eln@msk.com)
                                                         437 Madison Avenue, 25th Floor
                                                         New York, NY 10022
                                                         Telephone: (212) 509-3900
                                                         Facsimile: (212) 509-7239

                                                         J. Matthew Williams (mxw@msk.com)
                                                         1818 N St. NW, 7th Floor
                                                         Washington, DC 20036
                                                         Telephone: (202) 355-7900
                                                         Facsimile: (202) 355-7899

                                                         Attorneys for Defendants
                                                         Harrison/Erickson Incorporated,
                                                         Harrison Erickson, Wayde Harrison, and
                                                         Bonnie Erickson

                                                 6
                 EXHIBIT A



                   BATES

                  HE000007

                  HE000009

                  HE000028

                  HE000030

                  HE000032

                  HE000039

                  HE000064

                  HE000081

             HE000104 – HE000113

                  HE000115

             HE000117 – HE000118

                  HE000171

                  HE000183

                  HE000195

                  HE000198

                  HE000201

             HE000343 – HE000412

             HE000488 – HE000489

                  HE000495

             HE000520 – HE000521

             HE000523 – HE000524




12217655.1
                  HE000528

                  HE000537

                  HE000549

             HE000551 – HE000552

                  HE000554

                  HE000556

             HE000558 – HE000559

             HE000562 – HE000563

             HE000565 – HE000566

                  HE000574

                  HE000576

                  HE000578

                  HE000675

             HE000680 – HE000703

             HE000705 – HE000718

             HE000720 – HE000724

                  HE000726

             HE000729 – HE000735

                  HE000737

                  HE001132

                  HE002246

                  HE002248

             HE002259 – HE002260

                  HE002283



                      2
12217655.1
                     HE002287

                     HE003845

                HE004049 – HE004050

                     HE004042

                HE004057 – HE004058

                     HE004060

                HE004062 – HE004063

                     HE004071

                HE004073 – HE004075

                HE004079 – HE004082

                HE004084 – HE004089

                HE004093 – HE004096

                HE004246 – HE004249

                HE004258 – HE004260

                     HE004262

                HE004283 – HE004285

                     HE004288

                     HE004294

                HE004668 – HE004675

                     HE006087

                   PHAN0000018

             PHAN0000034 – PHAN0000037

             PHAN0000045 – PHAN0000046

                   PHAN0000048



                         3
12217655.1
                   PHAN0000055

             PHAN0000058 – PHAN0000060

             PHAN0000062 – PHAN0000063

                   PHAN0000066

                   PHAN0000086

                   PHAN0000120

             PHAN0000123 – PHAN0000125

             PHAN0000129 – PHAN0000137

                   PHAN0000232

                   PHAN0000240

                   PHAN0000242

             PHAN0000258 – PHAN0000262

                   PHAN0000275

                   PHAN0000278

                   PHAN0000283

                   PHAN0000287

                   PHAN0000291

                   PHAN0000294

                   PHAN0000302

                   PHAN0001230




                         4
12217655.1
  EXBHIT B

Bates/Description

PHAN0042989

PHAN0042990-03

PHAN0043004-05

PHAN0043006

PHAN0043007-09

PHAN0043010-15

PHAN0043016-19

PHAN0043020-22

PHAN0043023

PHAN0043024

PHAN0043025-26

PHAN0043027

PHAN0043028

PHAN0043029-31

PHAN0043032-34

PHAN0043035-38

PHAN0043039-40

PHAN0043041-51

PHAN0043052-54

PHAN0043055-56
PHAN0043057-58

PHAN0043059-61

PHAN0043062-67

PHAN0043068-72

PHAN0043073-76

PHAN0043077

PHAN0043078

PHAN0043079-86

PHAN0043087-88

PHAN0043089-95

PHAN0043096

PHAN0043097-01

PHAN0043102-11

PHAN0043112-17

PHAN0043118-22

PHAN0043123-74

PHAN0043175

PHAN0043176-81

PHAN0043182-87

PHAN0043188-93

PHAN0043194-95

PHAN0043196-02




       2
PHAN0043203-10

PHAN0043211-14

PHAN0043215-18

PHAN0043219-26

PHAN0043227-31

PHAN0043232-37

PHAN0043238 -
39

PHAN0043240-41

PHAN0043242-44

PHAN0043245-54

PHAN0043255

PHAN0043256-62

PHAN0043263-64

PHAN0043265-66

PHAN0043267-69

PHAN0043270-75

PHAN0043276-79

PHAN0043280-86

PHAN0043287-94

PHAN0043295-98

PHAN0043299-12

PHAN0043313-19




       3
PHAN0043320-25

PHAN0043326-30

PHAN0043331-36

PHAN0043337-42

PHAN0043343-47

PHAN0043348-52

PHAN0043353-54

PHAN0043355-59

PHAN0043360-80

PHAN0043381-02

PHAN0043403-15

PHAN0043543

PHAN0043544

PHAN0043545

PHAN0043546-66

PHAN0000118

PHAN0000119

PHAN0000120

PHAN0000122

PHAN0000656-
716

PHAN0000063

PHAN0000002




       4
PHAN0000004

PHAN0000006

PHAN0000007

PHAN0000009

PHAN0000011

PHAN0000013

PHAN0000014

PHAN0000016-19

PHAN000020-28

PHAN0000029-32

PHAN00000034

PHAN00000036

PHAN0000015

PHAN0021319-23

PHAN0001266-71

Phillies’
Interrogatory
Appendix of
Alleged
Derivative Works

Deposition
Testimony of
Scott Brandreth,
Tom Burgoyne,
William Giles,
Christine Long,
David Buck,
David Raymond,
and Philadelphia



        5
Phillies
concerning
creation of
Phanatic, Style
Guides, and P2




         6
              EXHIBIT C

                BATES

             PHAN0042990 –
              PHAN0043005

             PHAN0043017

             PHAN0043026

             PHAN0043031

             PHAN0043038

             PHAN0043056

             PHAN0043060 –
              PHAN0043061

             PHAN0043177 –
              PHAN0043181

             PHAN0043183 –
              PHAN0043187

             PHAN0043189 –
              PHAN0043193

             PHAN0043195

             PHAN0043215 –
              PHAN0043218

             PHAN0043547 –
              PHAN0043566




12217654.1
EXHIBIT D
